Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

 

—— UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Xx

 

EFRAIN SOSA, DULCE SOSA, FANNY MARTINEZ,
SENAIDA CASTRO, CLAUDIA JARA, FANNY CASTRON,

NANCY MIRANDA, and JAIRO CASTRO, individually and on
behalf of all others similarly situated,

CLASS/COLLECTIVE
ACTION COMPLAINT
Plaintiffs,

JURY TRIAL

-against-- DEMANDED

RESTART USA INC. D/B/A FUCHANG USA LLC, and ZHI
HAO YUAN, as an individual,

Defendants.

 

1.

Plaintiffs, EFRAIN SOSA, DULCE SOSA, FANNY MARTINEZ, SENAIDA

 

CASTRO, CLAUDIA JARA, FANNY CASTRON, NANCY MIRANDA, and
JAIRO CASTRO, individually and on behalf of all others similarly situated,
(hereinafter referred to as "Plaintiffs"), by their attorneys at Helen F. Dalton &
Associates, P.C., allege, upon personal knowledge as to themselves and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiffs, EFRAIN SOSA, DULCE SOSA, FANNY MARTINEZ, SENAIDA
CASTRO, CLAUDIA JARA, FANNY CASTRON, NANCY MIRANDA, and
JAIRO CASTRO, individually and on behalf of all others similarly situated,
through undersigned counsel, brings this action against RESTART USA INC. D/B/A
FUCHANG USA LLC, and ZHI HAO YUAN, as an individual, (hereinafter

referred to as "Defendants"), to recover damages for egregious violations of state and
federal wage and hour laws arising out of Plaintiffs’ employment at RESTART USA
INC. D/B/A FUCHANG USA LLC, located at 1013 Close Avenue, Bronx, New York
10472.

As a result of the violations of Federal and New York State labor laws delineated

 

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

 

10.

THE PARTIES

Plaintiff EFRAIN SOSA residing at 34-14 100 Street, Corona, New York 11368, was
employed from in or around September 2019 until in or July 2020 by Defendants at
RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166 Stewart Ave
Brooklyn New York 11237.

Plaintiff DULCE SOSA residing at 34-14 100 Street, Corona, New York 11368, has
been employed ftom in or around March 2020 to the present by Defendants at
RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166 Stewart Ave
Brooklyn New York 11237.

Plaintiff FANNY MARTINEZ residing at 108-75 Ave D, New York, New York
11236, has been employed from in or around September 2019 until in or around

March 2020 and from in or around June 2020 to the present by Defendants at
11,

RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166 Stewart Ave
Brooklyn New York 11237.
Plaintiff SENAIDA CASTRO residing at 711 E 140 Street, Apt 304, Bronx, New

York, 10454, was employed from in or around October 2019 until in or around

 

12.

13.

14,

September 2020 and has been employed from in or around June 2020 until the present
by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166
Stewart Ave Brooklyn New York 11237.

Plaintiff CLAUDIA JARA residing at 33-06 106 Street, Corona, NY 11368, was
employed from in or around May 2020 until in or July 2020 by Defendants at
RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166 Stewart Ave
Brooklyn New York 11237.

Plaintiff FANNY CASTRON residing at 42-50 Elberson Street, Flushing, New York,
11373, was employed from in or around April 2019 until in or June 2020 by
Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166
Stewart Ave Brooklyn New York 11237.

Plaintiff NANCY MIRANDA residing at 653 Blake Ave, Brooklyn New York,
11207, has been employed from in or around July 2020 until the present by
Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166
Stewart Ave Brooklyn New York 11237.

 

15.

16.

17.

18.

Plaintiff JAIRO CASTRO residing at 711 E 140 Street, Bronx New York, has been
employed from in or around June 2020 until in or present by Defendants at
RESTART USA INC. D/B/A FUCHANG USA LLC, located at 166 Stewart Ave
Brooklyn New York 11237.

Defendant, RESTART USA INC. D/B/A FUCHANG USA LLC is a corporation
organized under the laws of New York.

Defendant, RESTART USA INC. D/B/A FUCHANG USA LLC is a corporation
authorized to do business under the laws of New York.

Upon information and belief, Defendant, RESTART USA INC. D/B/A FUCHANG
USA LLC is a corporation organized under the laws of New York with a principal

executive office at 166 Stewart Ave Brooklyn New York 11237.
19.

20.

Upon information and belief, Defendant ZHI HAO YUAN is known to Plaintiffs as
“George”,

Upon information and belief, Defendant ZHI HAO YUAN owns and operates
RESTART USA INC. D/B/A FUCHANG USA LLC,

 

21.

22.

23.

24.

25.

26.

27.

Upon information and belief, Defendant ZHI HAO YUAN is the Chief Executive
Officer of RESTART USA INC. D/B/A FUCHANG USA LLC,

Upon information and belief, Defendant ZHI HAO YUAN is an agent of RESTART
USA INC. D/B/A FUCHANG USA LLC,

Upon information and belief, Defendant ZHI HAO YUAN has power over personnel
decisions at RESTART USA INC. D/B/A FUCHANG USA LLC,

Upon information and belief, Defendant ZHI HAO YUAN has power over payroll
decisions at RESTART USA INC. D/B/A FUCHANG USA LLC,

Defendant ZHI HAO YUAN has the power to hire and fire employees at RESTART
USA INC. D/B/A FUCHANG USA LLC, establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant ZHI HAO YUAN was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

RESTART USA INC. D/B/A FUCHANG USA LLC is, at present and has been at all

times relevant to the allegation in the complaint, an enterprise engaged in interstate

 

28.

commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS

EFRAIN SOSA
Plaintiff EFRAIN SOSA was employed from in or around September 2019 until in or
around July 2020 by Defendant at RESTART USA INC. D/B/A FUCHANG USA
LLC.
29,

30.

During Plaintiff EFRAIN SOSA’s employment by Defendants, Plaintiff's primary
duties were as a warehouse packer while performing other miscellaneous duties from
in or around September 2019 until in or July 2020.

Plaintiff EFRAIN SOSA was paid by Defendants

 

31,

32.

33.

A) $10.00 per hour from in or around September 2019 until in or around October
2019
B) $12.00 per hour from in or around November 2019 until in or around January
2020
C) $13.00 per hour from in or around February 2020 until in or around July 2020
Plaintiff EFRAIN SOSA worked approximately seventy-two (72) hours or more per
week during his employment by Defendants from in or September 2019 until in or
July 2020.
Although Plaintiff EFRAIN SOSA worked approximately seventy-two (72) hours or
more per week during his employment by Defendants from in or around September
2019 until in or July 2020, Defendants did not pay Plaintiff time and a half (1.5) for
hours worked over forty (40), a blatant violation of the overtime provisions contained
in the FLSA and NYLL.
Defendants failed to pay Plaintiff, EFRAIN SOSA, the legally prescribed minimum

wage for his hours worked from in or around September 2019 until in or around July

 

34.

35,

36.

2020, a blatant violation of the minimum wage provisions contained in the FLSA and

NYLL.

DULCE SOSA
Plaintiff DULCE SOSA has been employed from in or around March 2020 to the
present by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC
During Plaintiff DULCE SOSA’S employment by Defendants, Plaintiffs primary
duties were as a warehouse packer, while performing other miscellaneous duties from
in or around March 2020 until the present.
Plaintiff DULCE SOSA has been paid by Defendants approximately $10.00 per hour

from in or around March 2020 until the present.
37.

38,

Plaintiff DULCE SOSA worked approximately sixty (60) hours or more per week
during her employment by Defendants from in or around March 2020 until the

present.

Although Plaintiff DULCE SOSA worked approximately sixty (60) hours or more per

 

39,

40.

41.

week during her employment by Defendants from in or around March 2020 until
present, Defendants did not pay Plaintiff time and a half (1.5) for hours worked over
forty (40), a blatant violation of the overtime provisions contained in the FLSA and
NYLL.

Defendants failed to pay Plaintiff, DULCE SOSA, the legally prescribed minimum
wage for her hours worked from in or around March 2020 until the present, a blatant

violation of the minimum wage provisions contained in the FLSA and NYLL.

FANNY MARTINEZ
Plaintiff FANNY MARTINEZ was employed from in or around September 2019 until
in or around March 2020 and has been employed from in or around June 2020 until
the present by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC
During Plaintiff FANNY MARTINEZ’S employment by Defendants, Plaintiff's

primary duties were as a warehouse packer, while performing other miscellaneous

 

42.

43,

44,

duties from in or around September 2019 until in or around March 2020 and in or
around June 2020 until the present.
Plaintiff FANNY MARTINEZ has been paid by Defendants

A) approximately $10.00 per hour from in or around September 2019 until in or

around March 2020

B) approximately $14.00 per hour from in or around June 2020 until the present
During her employment by Defendants, Plaintiff FANNY MARTINEZ has worked
approximately sixty (60) hours or more per week from in or around September 2019
until in or around March 2020 and approximately forty (40) hours or more per week
from in or around June 2020 until the present.
Although Plaintiff FANNY MARTINEZ worked approximately sixty (60) hours or

more per week during her employment by Defendants from in or around September
2019 until in or March 2020 and from June 2020 to present, Defendants did not pay

_ Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation of

4S.

the overtime provisions contained in the FLSA and NYLL.
Defendants failed to pay Plaintiff, FANNY MARTINEZ, the legally prescribed

 

46.

47,

48,

minimum wage for her hours worked from in or around September 2019 to the
present, a blatant violation of the minimum wage provisions contained in the FLSA

and NYLL.

SENAIDA CASTRO

Plaintiff SENAIDA CASTRO was employed from in or around October 2019 until in
or atound November 2019 and from in or around February 2020 until September
2020 by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC

During Plaintiff SENAIDA CASTRO’S employment by Defendants, Plaintiff's
primary duties were as a warehouse packer, while performing other miscellaneous
duties from in or around October 2019 until in around November 2019 and from in or
around February 2020 until September 2020.

Plaintiff SENAIDA CASTRO was paid by Defendants approximately $10.00 per hour
from in or around October 2019 until in or around November 2019 and from in or

around February 2020 until September 2020.

 

49.

50.

Sl.

Plaintiff SENAIDA CASTRO worked approximately sixty (60) hours or more per
week during his employment by Defendants from in or around October 2019 until in
or around November 2019 and from in or around February 2020 until September
2020.

Although Plaintiff SENAIDA CASTRO worked approximately sixty (60) hours or
more per week during her employment by Defendants from in or around October
2019 until in or around November 2019 and from in or around February 2020 until
September 2020, Defendants did not pay Plaintiff time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the
FLSA and NYLL.

Defendants failed to pay Plaintiff, SENAIDA CASTRO, the legally prescribed

minimum wage for her hours worked from in or around October 2019 until in or
around November 2019 and from in or around February 2020 until September 2020, a

blatant violation of the minimum wage provisions contained in the FLSA and NYLL.

CLAUDIA JARA

 

52.

53.

54,

55.

56.

Plaintiff CLAUDIA JARA was employed from in of around May 2020 until in or
around July 2020 by Defendants at RESTART USA INC, D/B/A FUCHANG USA
LLC

During Plaintiff CLAUDIA JARA’S employment by Defendants, Plaintiffs primary
duties were as a warehouse packer, while performing other miscellaneous duties from
in or around May 2020 until in or around July 2020.

Plaintiff CLAUDIA JARA was paid by Defendants approximately $10.00 per hour
from in or around May 2020 until in or around July 2020.

Plaintiff CLAUDIA JARA worked approximately forty (40) hours or more per week
during her employment by Defendants from in or around May 2020 until in or around
July 2020.

Defendants failed to pay Plaintiff, CLAUDIA JARA, the legally prescribed minimum
wage for her hours worked from in or around May 2020 until in or around July 2020.,
a blatant violation of the minimum wage provisions contained in the FLSA and

NYLL.

 

57,

58.

59,

FANNY CASTRON

Plaintiff FANNY CASTRON was employed from in or around April 2019 until in or
around June 2020 by Defendants at RESTART USA INC. D/B/A FUCHANG USA
LLC
During Plaintiff FANNY CASTRON’S employment by Defendants, Plaintiff’ s
primary duties were as a warehouse packer, while performing other miscellaneous
duties from in or around April 2019 until in or around June 2020.
Plaintiff FANNY CASTRON was paid by Defendants

A) approximately $10.00 per hour from in or around April 2019 until in or

around December 2019.
60.

B) approximately $13.00 per hour from in or around January 2020 until in or
around June 2020.
Plaintiff FANNY CASTRON worked approximately sixty (60) hours or more per

week during her employment by Defendants from in or around April 2019 until in or

 

61.

62.

63.

64.

65.

66.

67,

around June 2020.

Although Plaintiff FANNY CASTRON worked approximately sixty (60) hours or
more per week during her employment by Defendants from in or around April 2019
until in or around June 2020, Defendants did not pay Plaintiff time and a half (1.5) for
hours worked over forty (40), a blatant violation of the overtime provisions contained
in the FLSA and NYLL.

Defendants failed to pay Plaintiff, FANNY CASTRON, the legally prescribed
minimum wage for her hours worked from in or around April 2019 until in or around
June 2020, a blatant violation of the minimum wage provisions contained in the

FLSA and NYLL.

NANCY MIRANDA
Plaintiff NANCY MIRANDA has been employed from in or around July 2020 until
the present by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC
During Plaintiff NANCY MIRANDA’S employment by Defendants, Plaintiffs
primary duties were as a warehouse packer, while performing other miscellaneous
duties from in or around July 2020 until the present.
Plaintiff NANCY MIRANDA has been paid by Defendants approximately $11.00 per
hour from in or around July 2020 until the present.
Plaintiff NANCY MIRANDA has worked approximately forty (40) hours or more per
week during her employment by Defendants from in or around July 2020 until the
present.
Defendants failed to pay Plaintiff, FANNY CASTRON, the legally prescribed
minimum wage for her hours worked from in or around July 2020 until the present, a

blatant violation of the minimum wage provisions contained in the FLSA and NYLL.
68.

69.

JAIRO CASTRO
Plaintiff JAIRO CASTRO has employed from in or around June 2020 until the
present by Defendants at RESTART USA INC. D/B/A FUCHANG USA LLC
During Plaintiff JAIRO CASTRO’S employment by Defendants, Plaintiff's primary

 

70.

71,

72.

duties were as a warehouse packer, while performing other miscellaneous duties from
in or around June 2020 until the present.

Plaintiff NANCY MIRANDA has been paid by Defendants approximately $10.00 per
hour from in or around June 2020 until the present.

Plaintiff JAIRO CASTRO worked approximately forty (40) hours or more per week
during her employment by Defendants from in or around June 2020 until the present.
Defendants failed to pay Plaintiff, JAIRO CASTRO, the legally prescribed minimum
wage for her hours worked from in or around June 2020 until the present, a blatant

violation of the minimum wage provisions contained in the FLSA and NYLL.

WAGE NOTICES AND WAGE STATEMENTS VIOLATIONS AS TO ALL

73,

74.

75.

76.

PLAINTIFFS

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly

situated are the collective class.

10
77,

Collective Class: All persons who are or have been employed by the Defendants as
warehouse packers, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for

Defendants, other than the executive and management positions, who have been

 

78.

79,

80.

81.

82.

83.

subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation and minimum wage compensation.

Upon information and belief, Defendants employed at least 50 employees within the
past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and

the Collective Class, and as such, notice should be sent to the Collective Class. There

 

84.

85.
86.

87.

are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiffs ave typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

11
FEDERAL RULE OF CIVIL PROCEDURE RULE 23 CLASS ALLEGATIONS

88, Plaintiffs sue on their own behalf and as the class representatives (hereinafter referred

to as the “New York Class Representative’) and bring the Second Cause of Action on

 

their own behalf and as a class action, on behalf of those similarly situated, pursuant
to Fed. R. Civ. P. 23(a) and (b). The Fed. R. Civ. P. 23 Class is defined as:
All brick layers, helpers, and laborers who are currently or have been employed
by the Defendants at S R INTERIORS, INC. and who worked greater than 40
hours per week (hereinafter referred to as the “New York Class”) without
receiving time and a half for hours over 40 each week at any time during the 6
years prior to the filing of their respective consent forms (hereinafter referred to

as the “New York Class Period”).

89. The persons in the New York Class are so numerous that joinder of all members is
impracticable. Although, the precise number of such persons is unknown, and facts
upon which the calculation of that number are presently within the sole control of the
Defendants, upon information and belief, there are more than 200 members of the
New York Class during the New York Class Period.

90. There are questions of law and fact common to the New York Class that predominate

 

over any questions solely affecting individual members of the New York Class,
including but not limited to:
a. Whether Defendants unlawfully failed to pay overtime compensation in
violation of and within the meaning of the NYLL;
b. Whether the New York Class Representative and New York Class are
nonexempt from entitlement to overtime compensation for hours worked under
the pay requirement of the NYLL;
c. Whether Defendants failed to keep accurate and complete time records for all
hours worked by the New York Class Representative and the New York Class;
d. Whether Defendants’ policy of failing to pay workers was instituted willfully

or with reckless disregard of the law;

12
91,

e. The proper measure of damages sustained by the New York Class
Representative and the New York Class; and
£, Whether Defendants should be enjoined from such violations in the future.

The New York Class Representative will fairly and adequately protect the interests of

 

92.

93.

94.

95,

96.

the New York Class and have no interests antagonistic to the class. The Plaintiffs are
represented by attorneys who are experienced and competent in both class litigation
and employment litigation.

A class is superior to other available methods for the fair and efficient adjudication of
the controversy, particularly in the context of wage and hour litigation where
individual plaintiffs lack the financial resources to vigorously prosecute a lawsuit in
federal court against a corporate defendant. The damages sustained by individual
class members are modest compared to the expense and burden of individual
prosecution of this litigation. Class action treatment will obviate unduly duplicative
litigation and the possibility of inconsistent judgments.

Further, the New York Class Representative and the New York Class have been
equally affected by Defendants’ failure to pay overtime wages. Moreover, members
of the New York Class still employed by Defendants may be reluctant to raise
individual claims for fear of retaliation.

Defendants have acted or refused to act on grounds generally applicable to the New
York Class, thereby making appropriate final injunctive relief or corresponding
declaratory relief with respect to the class was a whole.

Plaintiff's claims are typical of those of the class. Plaintiffs and the other class
members were subjected to Defendants’ policies, practices, programs, procedures,
protocols and plans alleged herein concerning the non-payment of overtime wages
and the failure to keep adequate records. The job duties of Plaintiffs are typical of
those of the class members.

The New York Class Representative intends to send notice to all members of the New

York Class to the extent required by Rule 23.

13
FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act

97, Plaintiffs re-allege and incorporate by reference all allegations in all preceding

 

paragraphs.

98, Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

99, At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

100. At all times relevant to this action, Defendants were employers engaged in
commerce or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).

101. Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

102. Defendants’ violations of the FLSA as described in this Complaint have been
willful and intentional. Defendants have not made a good effort to comply with the
FLSA with respect to the compensation of the Plaintiffs.

103. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
104. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
105. Atall times relevant to this action, Plaintiffs were employed by Defendants within

the meaning of New York Labor Law §§2 and 651.

14
106. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-13.

107. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to

 

recover from Defendants, jointly and severally, their unpaid overtime wages and an
amount equal to their unpaid overtime wages in the form of liquidated damages, as
well as reasonable attorneys’ fees and costs of the action, including interest in
accordance with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

1. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

2. Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

3. At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.

§§206(a) and 207(a).

   

or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

5, Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

6. Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

7, Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiff's compensation.

8. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(6).

15
FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

9, Plaintiff re-alleges and incorporates by reference all allegations in all preceding

 

paragraphs.

10. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

11. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

12. Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

13. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
was entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

14, Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

 

FIFTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

108. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

109. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

110. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff,

together with costs and attorneys’ fees.

SIXTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law

16
111. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
112. Defendants failed to provide Plaintiffs with wage statements upon each payment

of wages, as required by NYLL §195(3)

 

113. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff,

together with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations,

b. Awarding Plaintiffs unpaid overtime wages;

c. Awarding Plaintiffs unpaid minimum wages;

d. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiffs prejudgment and post-judgment interest;

f. Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.

 

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
by jury on all questions of fact raised by the complaint.

Dated: This 5 day of October 2020.

     

MNltlé [ -
Roman Avshalumoy, Bsqc(KA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

17
Case 1:20-cv-04755-WFK-VMS Document1 Filed 10/05/20 Page 18 of 18 PagelD #: 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EFRAIN SOSA, DULCE SOSA, FANNY MARTINEZ, SENAIDA CASTRO, CLAUDIA JARA,
FANNY CASTRON, NANCY MIRANDA, and JAIRO CASTRO, individually and on behalf of
all others similarly situated,

Plaintiffs,
-against-
RESTART USA INC. D/B/A FUCHANG USA LLC, and ZHI HAO YUAN, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

RESTART USA INC. D/B/A FUCHANG USA LLC
166 STEWART AVENUE
BROOKLYN NEW YORK 11237

ZHI HAO YUAN

166 STEWART AVENUE
BROOKLYN NEW YORK 11237

18
